DETAILED ACTION
 
I. Response to Amendment
1. 	Applicant’s amendment filed on June 28, 2022 (the “Amendment”) in response to the Non-Final Office action mailed on March 29, 2022 does comply with the requirements of 37 CFR 1.173 applied to amendments in the present reissue application of the U.S. Patent No. 8,625,049 B2 (the ‘049 patent).  The Amendments to the specification and the claims, see pages 2-7 of the Amendment, have been entered.  The ‘049 patent’s original claims 1-18 and new claims 19-40 have been canceled, and claims 41-70 are amended new claims.  Thus, claims 41-70 are pending, and are considered in this Office action.  Of which, claims 41, 61, and 66 are three (3) independent apparatus claims.
2. 	Applicant’s supplemental reissue declaration by the inventors filed on June 28, 2022, see form PTO/AIA /05, do comply with the requirements of 37 CFR 1.163(a) and 1.175.  The supplemental reissue declaration identifying at least one error and a broadening claim pursuant to 35 U.S.C. 251 has been accepted and placed in the file record.  
3. 	Applicant’s arguments, see pages 10-12 of the Amendment, with respect to the Application Data Sheet (ADS), the amendments to the claims, and the rejection of claims 41-70 under 35 U.S.C. § 251 recited in the prior March 29, 2022 Non-Final Office action, have been fully considered and are persuasive.  The Objection to the ADS and the rejection of claims 41-70 under 35 U.S.C. § 251 recited in the said prior Office action have been withdrawn.

II. Allowable Subject Matter
1. 	Claims 41-70 are allowed, which are renumbered as 19-48, respectively (see the attached Issue Classification Sheet).
2.  	The following is a statement of reasons for the indication of allowable subject matter:  
	The Examiner’s statement of reasons for allowance provided on pages 6-10 of Section VI item 3 of the prior March 29, 2022 Non-Final Office action is repeated below:
	The invention is directed to a backlight unit 120 for a liquid crystal display (LCD) device 100.  The display device 100 comprising: a LCD panel 110, a backlight unit 120, a cover 130, a housing 135, and a driving unit 140, see Fig. 1, col. 2:25-38, and 2:47-49.  The backlight unit 120 includes optical sheets 250 that are configured to be mounted to the cover 130 using a plurality of holes (or slots) 251 provided on the optical sheet that material to corresponding a plurality of fixing parts (protrusions or rails) 310, see col. 7:5-20; wherein, the holes 251, which are positioned on the upper side 255 and lower side 256 of the optical sheet 250, are coupled to the fixing parts 310 provided on a step portion 315 of the side walls, i.e., 321, 322, 323 and 324, of the cover 300 to fix the optical sheet 250 to the cover 300 for reducing damage or misalignment to the optical sheet that may be caused by heat generated inside the display, see Fig. 7, and Abstract.
 	Regarding independent claim 40, which identifies, inter alia, the uniquely distinct features: “a first  plurality of holes at the first edge of the optical sheet and configured … and comprising at least a first upper hole, a second upper hole, and a third upper hole,”, “wherein the third upper hole has a smallest size among all of the first plurality of holes;” and “wherein a distance from a first side edge of the optical sheet to the third upper hole is different than a distance from the first side edge to both of the first lower hole and the second hole.” (claim 41, Figs. 4D, 7, 8D and 8F).
 	Regarding independent claim 61, which identifies, inter alia, the uniquely distinct features: “wherein the third upper hole has a smallest size among all of the first plurality of holes;”, “wherein a distance from a first upper hole to the third upper hole is different from a distance from the third upper hole to the second upper hole,”  and “wherein a distance along the second edge from a first lower hole to the first vertical axis is different than a distance along the second edge from the second lower hole to the first vertical axis.” (claim 61, Figs. 4A-4F, 7, 8D and 8F).
 	Regarding independent claim 66, which identifies, inter alia, the uniquely distinct features: “wherein the third upper hole has a smallest size among all of the first plurality of holes;”, “wherein a distance from a first upper hole to the third upper hole is different from a distance from the third upper hole to the second upper hole,”  and “wherein a distance along the second edge from a first lower hole to the first vertical axis is different than a distance along the second edge from the second lower hole to the first vertical axis.” (claim 66, Figs. 4A-4F, 7, 8D and 8F).
Whereas, the closest prior art references:
• The Cho patent (U.S. Pat. No. 7,118,265) discloses a liquid crystal display (LCD) device 800 comprising a backlight unit 500, a LCD panel 600, and a housing chassis 700, id. Fig. 13, and col. 9:36-38.  The backlight unit 500 includes a cover (a receiving container) 200, light source a second side 114 of the optical sheet 110, the first and second sides being opposite sides of the optical sheet 110, id. Figs. 7 and 11-12, col. 6:27-63; and wherein, a size of the plurality of first holes 152 is different from a size of the plurality of second holes 142, id. Figs. 7, 11 and 12.
•    The Han patent (U.S. Pat. No. 7,248,307) discloses a display device comprising a LCD display panel 106 having a plurality of electrodes and pixels, a backlight provided adjacent to the display panel, id. Fig. 5, col. 5:13-29, and col. 5:53-58. The backlight includes a light guide panel 110, a reflective sheet 112, a lamp light source 122, and optical sheets 108, id. col. 5:53-58. Wherein, the holes 118 defined at the ears 116a, 116b and 116c of the optical sheets 108 are inserted into the protrusions 120 of a main support cover 114 for securing the display panel 106 and the backlight, id. Figs. 5, 6 and 8, and col. 6:35-41.
•    The Shimizu patent (U.S. Pat. No. 7,380,972) discloses a liquid crystal backlight device comprising optical sheets 1, a diffusing plate 2, a cover (a shield, or frame) 3, lamps 4, lamp holders 5, and a reflecting plate 6, id. Figs. 10, 11A and 11B. Wherein, the optical sheets 1 and the diffusing plate 2 are provided with openings 2a at the sides or the peripheral, id. Figs. 3A, 3B, 10, 11A and 11B, and col. 7:51-57; and wherein, the cover 3 is provided with blocking projections 3a at locations corresponding to the openings 2a such that the blocking projections 3a can enter the openings 2a, id. Figs. 2, 3A and 3B, and col. 7:51-63. The Shimizu patent also discloses that the openings 2a and the locking projections 3a are designed such that they do not abut on each other so that the warping of the optical sheets can be reliably prevented, id. at Fig. 3B, and col. 7:26-40.
•    The Fukayama patent (U.S. Pat. No. 6,835,961) discloses a liquid crystal display device comprising: a display panel PNL, a backlight unit having a light source CFL and a light guide panel GLB, an optical sheet OPS provided between the display panel PNL and the backlight, a reflector RFS, and a cover including a lower frame MCA and an upper frame SHD, id. Figs. 1, 2 and 4. Wherein, columnar members, PIN-C and PIN-S, formed at the sides of the lower frame MCA of the cover, pass through the through holes (openings), HOL-C and HOL-S, formed in the projecting portions, TAB-C and TAB-S, or TAB, at the sides of the optical sheet OPS, id. Figs. 6, 10 and 11, or the through holes, HB, formed in the optical sheet OPS, id. Figs. 8 and 9, and col. 17:13-25; and wherein, the hole HOL-C is smaller than the second and the third holes HOL-S, id. Fig. 6, and col. 12:15-18. Wherein, the holes and columnar members can be formed of any suitable shapes or formed along the peripheries of the first and second pairs of sides of the optical sheet OPS or of the lower frame MCA, respectively, id. Figs. 3 and 6, 8-11, col. 5:24-26, col. 6:53-58, col. 8:5-21, col. 8:55-64.
Accordingly, the closest prior art references, Cho, Han, Shimizu, and Fukayama, each discloses conventional backlight systems for display devices, neither singularly nor in any combination, teach or suggest the above-identified underlined limitations of the claimed inventions.  
 	Regarding the dependent claims 42-60, 62-65 and 67-70, each directly or indirectly depends from base claim 41, 61 or 66, respectively, and is patentable at least by virtue of its dependence as well as for the citations of its additional features.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
III. Conclusion
1. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 CFR 1.173.  MPEP §1453.
2. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        								

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992